 404DECISIONSOF NATIONALLABOR RELATIONS BOARDTrygon Electronics,Inc. andJohn Joseph Wilson. Case29-CA-2562September29, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDPENELLOOn July 10, 1972, Administrative Law Judge IJerry B. Stone issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge, asmodified herein, and to adopt his recommended Or-der?The Administrative Law Judge concluded,interalia,that Respondent had violated Section 8(a)(3) and(1) of the Act by discharging John Joseph Wilson forengaging in the protected activites of complainingabout working conditions affecting himself and oth-ers, pursuing grievances through Local 475 directedtoward the correction of such conditions, and circu-lating petitions to remove Local 475's union stewardand to substitute Local 1922 for Local 475 as theemployees' collective-bargaining representative.The Respondent contends that the Board shouldhonor an arbitration award concerning the dischargealthough it concedes that the question of Wilson'sunion and concerted activities was never raised beforethe arbitrator. The Administrative Law Judge did notdeal with this contention in his Decision althoughRespondent raised it at the hearing and in its brief tohim.In two recent decisions we have held that:.. deference would not be accorded to the resultof an arbitration proceeding where the issue ofRespondent's asserted discriminatorymotivehad not been presented to the arbitral forumwhich considered whether the discipline of anemployee was imposed for just cause .3Accordingly, as Respondent admits that the issueof its assertedly improper motivation in effecting thedischarge was not litigated at the arbitration proceed-ing, we shall not honor the arbitration award and shallaffirm the Administrative Law Judge's conclusionthat Respondent discharged Wilson because of hisunion and concerted activities in violation of Section8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Trygon Electronics, Inc.,Westbury, New York, its officers,agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.1The titleof "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2 The Respondentin effect has excepted to certaincredibilityfindingsmade by the Administrative Law Judge.It is the Board's established policynot to overrule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrect.StandardDry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexaminedthe record and find nobasis for reversing his findings.3Yourga Trucking, Inc.,197 NLRB No. 130;Airco Industrial Gases,195NLRB No. 120.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceeding, un-der Section 10(b) of the National Labor Relations Act, asamended, was tried pursuant to due notice on April 26,1972, at Brooklyn, New York.The charge was filed on October 13, 1971. The com-plaint in this matter was issued on March 21, 1972. Theussues concern (1) whether Respondent discharged JohnJoseph Wilson on October 8, 1971, because of his union orprotected concerted activites in violation of Section 8(a)(3)and (1) of the Act; and (2) whether Respondent engaged inacts of interrogation and threats relating to employee unionactivies or protected concerted activities in violation of Sec-tion 8(a)(1) of the Act.All parties were afforded full opportunity to participatein the proceeding. Local 475's participation was limited toparticipating in the proceeding and to the right to file a briefwith the Trial Examiner.Briefshave been filed by Respon-dent and the General Counsel and have been considered.Upon the entire record in the case and from my obser-vation of witnesses,I hereby make the following:FINDINGS OF FACTI.THEBUSINESSOF THE EMPLOYERThe factsherein are based upon the pleadings andadmissions therein.TrygonElectronics,Inc., the Respon-dent,is and has been at all times material hereina corpora-tion duly organized under,and existingby virtue of, thelaws of the State ofNew York. At alltime material herein,Respondent has maintained its principal office and place ofbusiness at 1200 ShamesDrive,in the townofWestbury,199 NLRB No. 61 TRYGON ELECTRONICS, INC.405State of New York, herein called the Westbury plant, whereit is,and has been at all times material herein,engaged inthe manufacture, sale, and distribution of electronic prod-ucts and related products.During the year ending October 31, 1971, which periodis representative of its annual operationsgenerally, Respon-dent,in the course and conduct of its business operations,manufactured, sold, and distributed at its Westbury plantproducts valued in excess of $50,000, of which productsvalued in excess of $50,000 were shipped from said plant ininterstate commerce directly to States of the United Statesother than the State in which it is located.As conceded by Respondent and based upon the fore-going, it is concluded and found that the Respondent is, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDThe facts herein are based upon the pleadings andadmissions therein.Amalgamated Local 475, International Union of Elec-trical,Radio and Machine Workers, AFL-CIO, hereincalled Local 475, is and has been at all times material hereina labor organization within the meaning of Section 2(5) ofthe Act.Local 1922, International Brotherhood of ElectricalWorkers, AFL-CIO, herein called Local 1922, is and hasbeen at all times material herein a labor organization withinthe meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Preliminary IssuesThe facts herein are based upon the pleadings andadmissions therein.1. Supervisory statusArthur Johannsen and Viola Dawson are, and havebeen at all times material herein, production manager andsupervisor of the component board department, respective-ly, of Respondent, agents thereof acting on its behalf, andsupervisors thereof within the meaning of Section 2(11) ofthe Act.2.Collective-bargaining agreementAt all times material herein, Respondent and Local 475have maintained in effect and enforced a collective-bargain-ing agreement previously executed by them relating to thehire, tenure, and other terms and conditions of employmentof the employees of Respondent.they filed grievances with Local 475 against Respondent."The testimony about this incident concerns remarksmade or not made by Johannsen at a company party inAugust 1971. The party was held prior to the moving of thecompany plant from Woodhaven to Westbury.WitnessesWilson, Aliko, and Surico testified to thecomposite effect that at said party Johannsen told Wilsonand Surico in effect that Wilson wouldn't last long, that theCompany would get rid of him within a month when itmoved to Westbury, and that Surico would be next.Johansen testified about the alleged incidentas is re-vealed by the following excerpts from his testimony.Q. There has been some testimony, Mr. Johann-sen, aboutstatementsyou made to Mr. Wilson and toMr. Sunco at a party at the Woodhaven plant.Do you remember that occasion?A. Yes. Very well I remember the occasion.Q. Would you tell us what happened?A. We had a party. And that's all Iremember. Iremember passing noremarks of threatening John orJoe about losing their jobs.I recollect none of this and we had a wild party.Q. Are you denying that you said anything?A. Yes, I am.Q. Or are you saying you merely don't rememberwhether you said it?A. I'm not saying-I'm denying that I said it.Considering the foregoing, I am persuaded that Wil-son, Aliko, and Surico's testimonial recollection of whatoccurred is more reliable than that of Johannsen on thispoint. I am not persuaded that Johannsen has a good recol-lection of the event. I credit the composite effect of thetestimony of Wilson, Aliko, and Surico as indicated. I dis-credit Johannsen's denial of the events. The remarks inquestion reveal a threat but not necessarily a threat in re-prisal of union or concerted activities.Much background evidence was adduced in this pro-ceeding relating to Wilson's complaints to the Companyand to grievances filed with Local 475 relating to workingconditions. It is clear that Wilson made such complaints tothe Company and contacted the Union about solutions tohis and others' contended grievances. It is not necessaryherein to detail such grievances or determine what the solu-tion to the grievances and complaints should have been. Itis clear that the Respondent knew of such complaints andgrievances and did attempt some solutions thereto. Thefacts reveal that the Respondent was in financial trouble at,the time of these events and that solutions to some of thegrievances and complaints may have been hampered there-by.It is clear that after Wilson had taken complaints to theUnion, at some time during either April or May 1971,'Production Manager Johannsen asked Wilson in effect whyhe was bothering with the Union and told him that heB. Interference, Restraint, and Coercion1.The General Counsel alleges and the Respondentdenies that "on or about a date presently unknown in Au-gust 1971, Respondent by Arthur Johansen, its supervisorand agent, threatened its employees with discharge and oth-er reprisals because of their concerted activity and because1There is no complaint allegation as to violative conduct in April or May1971. I notethe charge in this case was filedon October 13, 1971 I wouldnot findthat thismatter was litigatedas other than backgroundevidenceFurther,Iwould find the testimony of the witnesses unreliable to establishthat the conduct occurred within the 10(b) period (within 6 months of thedatethe chargewas filed).2 The facts are based upon Wilson's credited testimony.Johannsen, whotestified,did not testify in denial of these remarks. 406DECISIONSOF NATIONALLABOR RELATIONS BOARDshould watch his step or he would get in trouble,2 and thathe should stop pestering the Union every time somethinghappened. Around thesame timeSupervisor Viola DawsontoldWilson that he should leave the Unionalone, that hewas a troublemaker, and that he didn't need the equipmenthe claimedhe needed?The facts reveal that Wilson was a habitual complainerduring his term of employment (December 1970 to October1971). The specificfacts as tohis complaints, contacts withthe Union, and conversations with supervisors thereto relateto eventsof April or May 1971. Production Manager Jo-hannsen andSupervisor Dawson credibly testified to otheraspects of Wilson's work and attitude throughout the periodof his employment. Such credited facts reveal that Wilsonwas away from his machine on many occasions; that whenquestioned by his supervisors, Wilson always had an answerin explanation for being away from his machine; that thesupervisors did not believe his explanation but apparentlycould not disprovethe same;and that on many of theoccasions Wilson was with Surico. The facts reveal in effectthat Surico appeared allied with Wilson in the complaintsabout working conditions! The facts reveal that supervisorsspoke to Wilson on manyoccasionsabout his work and thatWilson's replies were to the effect to get "off his back." Thefacts also reveal that there was employee friction becauseWilson turned the ventilation fans one way and other em-ployees turned the fans a different direction. Wilson and thegirls would argue about the fan. Wilson would tell the girlsto get "off his back." Johannsen on such occasions had totellWilson to quiet things down. On many occasions Wilsonwould ignore Dawson when she was talking to him.As to some of the problems between Wilson and hissupervisors, I note the following. One of Wilson's com-plaints was about the ventilation fan. The machine uponwhich Wilson worked emitted smoke from the oil used. Theventilation fan was apparently old and apparently did notalways function correctly. It appears that Wilson was nothappy with the way the ventilation fan functioned afterbeing repaired.The problemseemstoresultfromRespondent's financial problems and attempts to managesuch problems. Thus, Wilson considered the repairs inad-equate, and Respondent appears to have considered Wilsonto be unreasonable in his attitude. Another of Wilson'scomplaints was about the lack of heavy neoprene gloves toprotect his hands from burns. Prior to Wilson's employmentRespondent had such gloves available for use. Either shortlybefore or after Wilson's assignment to the machine he used,such gloves (and apron) disappeared. After Wilson's com-plaint, Production Manager Johannsen gave Wilson somelight neoprene gloves for use. These were cut thereafter,intentionally or unintentionally. Johannsen gave Wilson an-other set of light neoprene gloves. Wilson did not use thesegloves.Ultimately in September, after Wilson's renewedcomplaints through the Union, heavy neoprene gloves werefurnished to him.5 The problem as to the gloves seems tohave been generated in part by Respondent's financial con-3The facts are based upon Wilson's credited testimony. Dawson, whotestified,did not testify in denial of these remarks.4The facts about Sunco's being allied with Wilson are revealed by thecomposite testimony of all witnesses and is not in dispute.SThe heavy neoprene gloves were the gloves customarily used on said job.ditions and attempts to solve its problem as best it could butnot in the most adequate way. Again, it appears that Wilsonwas insisting on complete solution. Respondent believedthatWilson was not interested in the equipment (gloves) assuch, but was being unreasonable.Facts reveal that Wilson was absent from work onmany occasions but not absent enough to warrant automat-ic dismissal according to company policy or the collective-bargaining agreement. Thus, records reveal that Wilson wasexcessively absent during June, that he received a warningon July 1, 1971, to the effect that he had had excessiveabsences in June.Such warning is revealed by the following warning no-tice:WARNING NOTICE-ABSENTEEISMDATE: July 1, 1971TO: J. WilsonDEPT: 51CLOCK NUMBER: 1372This is to advise you that your attendance for themonth of June is unsatisfactory.This is your first written warning in the last 3 months.Company rules specify that 3 months of excessive ab-senteeism in any 5 month period will result in automat-ic dismissal.Please make every effort to improve your attendanceimmediately.G.C. RabinGR:prAgain in September, Wilson received another warningabout hisabsenteeism as isrevealed by the following warn-ing notice:WARNING NOTICE-ABSENTEEISMDATE: Sept. 7, 1971TO: John WilsonDEPT: 51CLOCK NUMBER: 1372This is to advise you that your attendance for themonth of August is unsatisfactory.This is yoursecond written warning inthe last 4months.ONEadditional month in whichyour absenteeism isexcessive will result in automatic dismissal.Please makeevery effort to improveyour attendanceimmediately.G. C. RabinGR:prIt is noted that within the purview of such warningnoticeWilson did not have excessive absenteeism for 3months within a 5-month period. Wilson's testimony was tothe effect that some of the absenteeism in June was "ex-cused"becauseof"burns"he received at work.Respondent's evidence on this point was limited to thewarning notice. From the record revealing that Wilson dill- TRYGON ELECTRONICS, INC.gently pushed for what he considered his rights, I am notpersuaded that his recollection of his absenteeism is correctas to the "bums" reasons. I am persuaded that if Wilson hadreceived a warning notice about absenteeism in June, andthat if such absenteeism had been excused, Wilson wouldhave complained at that time. There is no indication of suchcomplaint. I do not credit his testimony to the effect thatsome of the June absenteeism was of an excused nature.Events following the August threat by Johannsen at theparty revealmore unionand concerted activity by Wilson.Events following the threat in August 1971 also reveal Re-spondent threats of reprisal as to union and concerted activ-ity by Wilson and his discriminatory discharge. I haveconsidered such later events as a matter of evidence indetermining whether the events preceding the August 1971threat caused an improper motivation on Johannsen's part.It is clear that Johannsen threatened employees withdischarge at the party in Woodhaven in August 1971. Thequestion is whether the threat was one of reprisal becauseof their concerted activity and because they filed grievanceswith Local 475 against Respondent. It is clear that the rea-son for the threat must have been prompted by events pre-ceding the threat.Considering all of the foregoing, I note the following.The August threat by Johannsen to Wilson and Surico doesnot specifically spell out the the threat was because of unionor protected concerted activity. The other statements ofthreats by Johannsen and Dawson are explicit in such re-gard. There is no evidence of any statements or threats byJohannsen or Dawson indicative that Wilson's job statuswas in jeopardy because of any other reason. Under suchcircumstances, I am persuaded that Johannsen intended tcfired because of their union or protected concerted activity.Iam persuaded that Wilson and Surico understood theintended threat. Such conduct by Johannsen constitutesconduct violative of Section 8(a)(1) of the Act. It is so con-cluded and found.2. The General Counsel alleges and Respondent deniesthat:A. On or about a date presently unknown in the latterpart of September 1971, Respondent, by Viola Dawson, itssupervisor and agent, at the Westbury plant, interrogated itsemployees concerning the employees' membership in, activ-ities on behalf of, and sympathy in and for Local 1922.B. On or about various dates presently unknown duringmid-to-late September 1971, Respondent, by Viola Dawson,its supervisor and agent, at the Westbury plant, interrogatedits employees concerning the employees' filing grievanceswith Local 475 against Respondent.C. On or about various dates presently unknown in thelatter part of September 1971, Respondent, by Viola Daw-son, its supervisor and agent, at the Westbury plant, threat-ened its employees with discharge and other reprisals forcirculating petitions concerning Local 475 and Local 1922,and if they engaged in other union and concerted activities.The facts relating to these allegations are based uponthe credited and uncontradicted testimony of Wilson.In September 1971, Wilson circulated two petitionsamong the employees. One of the petitions circulated wasfor the removal of Frank Fanfan as union steward. The407other petition was for the purpose of securing Local 1922 asbargainingagent. It is clear that SupervisorDawson becameaware of both petitions. Thus, Dawson saw a document orpiece of paper being circulated and asked an employee whatitwas. The employee told Dawson that it was a petition toget rid of the Union.Around this time Dawson also spoke to Wilson aboutthe petitions. Dawson told Wilson that he should not do it,that he should leave the union out of it, that he was goingto fired, and that he was going to lose his job. In the conver-sation Dawson asked Wilson why he wanted to get rid ofFanfan and told him that Local 475 was the best union heever had.Considering the foregoing, I note the following. I amnot persuaded that Dawson's inquiry to an employee abouta document being circulated constitutes unlawful interroga-tion as to union or protected concerted activity. It is clearthat the facts do not establish that Dawson knew that thedocument waspriorto the time that the employee told her.I find it understandable that a supervisor, or anyone else,might ask what was being circulated. Considering this, Iconclude and find that such inquiry was not violative ofSection 8(a)(1) of the Act.As to Dawson's other remarks to Wilson set forthabove, I conclude and find that they constitute a threat ofreprisal because of his union and protected concerted activi-ties.Such conduct is violative of Section8(a)(1).I am not persuaded, however, that Dawson's remarks(included in the conversation containing the threat of re-prisal referred to above) as to why Wilson wanted to get ridof Fanfan constitute unlawful interrogation within themeaning of Section 8(a)(1) of the Act. Considering the back-ground of Wilson's grievances, complaints, and discussionsin the plant with supervisors, it is clear that the "inquiry"was mere argument in nature, that the question of "why" hewanted to get rid of Fanfan would not be coercive or re-straining in nature upon his activities, and that it would notadd to the coerciveness or restraining nature of the threatof reprisal in the other remarks. By the "inquiry" Respon-dent, by Dawson, did not separately violate Section 8(a)(1)of the Act.3.The General Counsel alleges and the Respondentdeniesthat Respondent, by Arthur Johannsen, its supervisorand agent, at the Westbury plant, harassed its employee,John Wilson, because of his activities in behalf of Local1922 and other union and concerted activity, by giving hima written warning on or about September 24, 1971, to theeffect that unless he improved he would be discharged andthereafter, on or about October 1, 6, and 7, 1971, advisingsaid employee that he only had so many days to go until hewas discharged.The facts are clear that Respondent gave Wilson awarning letter on or about September 27, 1971. Such letterwas as follows:TRYGON ELECTRONICS INC.111 Pleasant AvenueRoosevelt,L. I., New YorkArea Code 516FReeport 8-2800 408DECISIONSOF NATIONALLABOR RELATIONS BOARDSeptember 27, 1971Mr. John Wilson,You have been notified verbally on a number ofoccasions, that your work attitude and your ability tooperate the solder machine and associated tasks is un-satisfactory. You have had 6 months to develop compe-tence in the adjustments, and maintenance andoperation of the equipment. You have failed to achievethe level of competence required of a solder machineoperator, as a result of which an acceptable level ofsupervision and direction is required.We are giving you an additional two weeks, (Oct.8th) to demonstrate a significant improvement in yourwork attitude and the performance of your job func-tion.A. JohannsenProduction Man.AJ: ccWilson testified that Production Manager Johansentaunted him during the 2-week period between September27 and October 8, 1971, that Johannsen (1) told him thatthere were only 2 weeks "until we get rid of you," (2) toldhim that there were only 3 days to go, (3) told him that hehated to see him go, (4) told him "goodby," and (5) told himthat there would be some peace around there. Surico testi-fied to overhearing such remarks. Johansen testified indenial of these remarks. Wilson's and Sunco's testimonyhad the ring of truth. Considering this and the logical con-sistency of the evidence, I credit Wilson's and Surico's testi-mony to these events.Considering (1) the foregoing; (2) the conduct of Re-spondent found in this case to constitute conduct violativeof Section 8(a)(1) of the Act, previously set forth; (3)Johannsen's statements to Wilson following Wilson's Sep-tember 1971 circulation of the petitions to the effect that ifWilson didn't watch his step, he would be fired, that Wilsonwas starting a lot of trouble in there, that Wilson was drag-ging the Union into the matter, and that nobody had everstarted that trouble before;6 and (4) the discriminatory dis-charge of Wilson on October 8, 1971, found later herein, Iconclude and find that the Respondent, by Johannsen, har-assed Wilson, as alleged, because of his union and protectedconcerted activities. Such conduct is violative of Section8(a)(1) of the Act. It is so concluded and found.C. The Discriminatory Discharge of WilsonThe Respondent discharged John Wilson on October6 The facts are basedon Wilson's credited testimony Johannsen testifiedin the proceeding but did not testify to such remarks or a denial thereof. Inote thatthe chargein this casewas filed on October 13, 1971, thatcomplaintissued on March 21, 1972, thatthe hearing was heldon April 26, 1972, thatthe testimony of events came fromWilson,the ChargingParty,that there isno allegation of the complaint asto violativeconduct as regards toJohannsen's remarks,and that General Counsel's brief contains no conten-tion that this has been litigated as an 8(axl) issue or that the said remarksare violative of the Act.I do not make a finding thatthis conduct referredto in (3)constitutes conduct violative of the Act I do consider it as back-ground in connection with the complaint issues.I do not find it proper underall the circumstances to consider that such remarks have been litigated asconduct violative of Section 8(a)(1) of the Act8, 1971. The General Counsel contends that Respondentdischarged Wilson because of his union and protected con-certed activities. The Respondent denies that it dischargedWilson because of his union or protected concerted activi-ties.The Respondent contends in effect that its reasons forthe discharge of Wilson were the reasons set forth in itsletter of September 27, 1971, to Wilson, and that he madeno improvement during the last 2-week period.The factsare clear, as previously indicated, that Wilsonengaged in union andprotected concerted activities. Hemade many complaints to supervisors about working condi-tions affecting him and others. He pursued grievancesthrough Local 475 directed toward the correction of suchconditions.Wilson circulated petitions directed toward get-ting the Local 1922 substituted for Local 475, and directedtoward the removal of Local 475 union steward.Respondent's supervisors, as previously indicated, re-sponded bystatementstoWilson to the effect that he wouldbe fired for such activity.The facts also reveal that there was some friction be-tweenWilson and his supervisors, that supervisors believedthat he was away much of the time from his machine with-out cause, and that there was disagreement between himand his supervisor over the quality of his work and jobattendance.Considering all of the facts, I find that the facts prepon-derate for a finding that Respondent was discriminatorilymotivated in its discharge of Wilson. The facts,excepting(1) for the warnings about absenteeism-keyed to a 3- outof 5-month excessive absenteeismas cause for automaticdismissaland (2) the September 27, 1971, warningletter,found to constitute harrassment herein, reveal only warn-ings of discharge because of union or concerted activity.? Insum, Iconclude and find that Respondent violated Section8(a)(1) and (3) of the Act by the discharge of Wilson onOctober 8, 1971.The testimonial record in this case persuades me thatthe discriminatee,Wilson, might misinterpret the effect ofthis decision. The remedy in this case will be designed tocorrect the unfair labor practices of the Respondent. It willbe designed to do no more and to do no less. It will notafford insulation from discipline or supervision which is notdiscriminatorilymotivated or discriminatory in nature.With thisin mind, it is hoped that Respondent's good-faithcompliance with the remedy and the Charging Party's un-derstanding thereof will result in the end of litigation in thismatter.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forthin section III,above, occurring in connection with the Respondent's oper-ations described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.r Based on a consideration of the logical consistency of all facts,and thefact that I did not find his testimony as to the reason for Wilson's dischargeto be persuasive,Idiscredit Johannsen's testimony as to the motivatingreason for his discharge of Wilson TRYGON ELECTRONICS, INC.409V THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices, it will be recommended that Respon-dent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.It having been found that the Respondent dischargedJohn Joseph Wilson on October 8, 1971, in violation ofSection 8(a)(3) and (1) of the Act, the recommended Orderwill provide that Respondent offer him reinstatement to hisjob, and make him whole for loss of earnings within themeaning and in accord with the Board's decisions in F. W.Woolworth Company,90 NLRB 289;Isis Plumbing & Heat-ing Co.,138 NLRB 716, except as specifically modified bythe wording of such recommended Order.Because ofthe character of the unfair labor practicesherein found, the recommended Order will provide that theRespondent cease and desist from in any other mannerinterfering with, restraining, and coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.Upon the basis of the above findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Trygon Electronics, Inc., the Respondent;is an em-ployer engaged in commerce within themeaning of Section2(6) and (7) of the Act.2.Amalgamated Local 475, International Union ofElectrical, Radio and Machine Workers, AFL-CIO, is, andhas been at all times material herein, a labor orgainzationwithin themeaning ofSection 2(5) of the Act.3. Local 1922, InternationalBrotherhood of ElectricalWorkers, AFL-CIO,is,and has been at alltimes materialherein, a labor organization within the meaning of Section2(5) of the Act.4.By discharging John Joseph Wilson on October 8,1971, the Respondent has encouraged membership in onelabor organization and discouraged membership in anotherlabor organization by discriminating in regard to tenure ofemployment, thereby engaging in unfair labor practices inviolation of Section 8(a)(3) and (1) of the Act.5. By the foregoing and by interfering with, restraining,and coercing its employeesin the exerciseof rights guaran-teed in Section7 of the Act, Respondentengaged in unfairlabor practices proscribed by Section 8(a)(1) of the Act.6. The aforesaidunfairlabor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe 'Act, I hereby issue the following recommended:ORDERSRespondent, Trygon Electronics,Inc., its officers,agents,successors,and assigns, shall:8 In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommendedOrder hereinshall,as provided in Sec 102.48of the Rules and Regulations, be adoptedby theBoard and become itsfindings, conclusions,and order, and allobjectionsthereto shall be deemedwaived for all purposes1.Cease and desist from:(a)Discharging, or otherwise discriminating againstemployees, in regard to hire or tenure of employment, orany term or condition of employment because of their unionor protected concerted activities.(b) Threatening employees with discharge and otherreprisals because of their union activities or protected con-certed activities.(c)Harassing employees by giving them written warn-ings relating to possible discharge and by oral statementsindicating that discharge would follow because of employ-ees' union activities or protected concerted activities.(d) In any othermanner interferingwith, restraining, orcoercing employees in the exercise of their rights guaranteedin Section 7 of the Act except to the extent that such rightsmay be affected by lawful agreements in accord with Sec-tion 8(a)(3) of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Offer to John Joseph Wilson immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previ-ously enjoyed, and make him whole for any loss of paysuffered by reason of the discrimination against him in themanner described above in the section entitled "The Reme-dy —(b) Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of his right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms and thisrecommended Order.(d) Post at Respondent's plant in Westbury, New York,copies of the attached notice marked "Appendix." 9 Copiesof said notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by Respondent'srepresentatives, shall be posted by it immediately upon re-ceipt thereof, and be maintained by Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of receipt of this Decision,what steps the Respondent has taken to comply herewith.109In the event that the Board's Order is enforced by a Judgment of a UnitedStatesCourt of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United StatesCourtof Appeals Enforcing anOrder of theNational LaborRelations Board."10 In the eventthatthis recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read:"NotifyContinued 410DECISIONSOF NATIONALLABOR RELATIONS BOARDIT IS FURTHER ORDERED that the allegations of unlawfulconduct not specifically found to be violative herein bedismissed.the Regional Director for Region 29, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer to John Joseph Wilson immediateand full reinstatement to his former position or, if suchposition no longer exists, to a substantially equivalentposition,without prejudice to his seniority or otherrights previously enjoyed, and make him whole for anyloss of pay suffered by reason of the discriminationagainst him.WE WILL NOT discharge or otherwise discriminateagainst employees in regard to hire or tenure of em-ployment, or any term or condition of employmentbecause of their union or protected concerted activities.WE WILL NOT threaten employees with discharge orother reprisals because of their union activities or pro-tected concerted activities.WE WILL NOT harass employees by giving them writ-ten warnings relatmg to possible discharge or by orallystating to them-that discharge will follow because oftheir union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights guaranteed in Section 7 of the Act except to theextent that such rights may be affected by lawful agree-ments in accordance with Section 8(a)(3) of the Act.All our employees are free to become or remain, or refrainfrom becoming or remaining, members of any labor organi-zation, except to the extent provided by Section 8(a)(3) ofthe Act.TRYGONELECTRONICS, INC(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the UnitesStates,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16 Court Street, Fourth Floor,Brooklyn, New York 11241, Telephone 212-596-3535.